Registration No. 333-216465 As filed with the Securities and Exchange Commission on April 12 , UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 Amendment 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Item 501(1)(b)(8)(iii) of Regulation S-K. SHEMN CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 3100 (Primary Standard Industrial Classification Code Number) 37-1836726 (I.R.S. EmployerIdentification Number) Baiyun District, Fuli Taiyuan A9, 904, Guangzhou, China, 510165 Phone: 323-985-4212 E-mail: inf@shemncorp.com (Address, including zip code, and telephone number, Including area code, of registrant’s principal executive offices) Business Filings Incorporated 701 S. Carson St., Suite 200 Carson City, Nevada 89701 Phone: 800-981-7183 (Address, including zip code, and telephone number, Including area code, of agent for service) 1 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. If this Form is a post-effective amendment filed pursuant to rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company
